902 F.2d 1009
284 U.S.App.D.C. 183
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.John H. LEHEW, ET AL., Appellants,v.UNITED STATES of America.
No. 85-5304.
United States Court of Appeals, District of Columbia Circuit.
May 22, 1990.

Before RUTH BADER GINSBURG, SENTELLE and CLARENCE THOMAS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs and oral arguments of counsel.  The court is satisfied that appropriate disposition of the case does not warrant an opinion.  See D.C.Cir.R. 14(c).  Substantially for the reasons indicated by the district court in its Memorandum filed November 9, 1982, it is


2
ORDERED and ADJUDGED that the judgment dismissing this civil action against the United States be affirmed.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 15(b)(2).